DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed non-provisional application 15/481,436, non-provisional application 14/410,666, and provisional application 61/666,256 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications 15/481,436, 14/410,666, and 61/666,256 fail to provide adequate support or enablement for at least the following limitations in Applicant’s claims:
In claims 1 and 5, “receiving (receive) a request message querying whether any application that matches an application type of the application on the first MTC WTRU is located in an area” is not supported by at least 14/410,666 and 61/666,256.
Also in claims 1 and 5, “generating (generate) a record associated with the application on the first 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 5, the limitations, "receiving (receive) a request message querying whether any application that matches an application type of the application on the first MTC WTRU is located in an area" and “generating (generate) a record associated with the application on the first MTC WTRU, wherein the generated record is based on … the information from the HSS that indicates that the first MTC WTRU is allowed to interact with the discover server” introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support these limitation.  Applicant fails to point out support in the original specification for the newly added limitation.
As to the limitation, "receiving (receive) a request message querying whether any application that matches an application type of the application on the first MTC WTRU is located in an area," the closest 
  Although these paragraphs of Applicant’s specification disclose receiving a request message, the request is not querying “whether any application that matches an application type of the application on the first MTC WTRU is located in an area”.  Instead, the request is a query to find MTC WTRUs hosting Smart Energy Thermostat applications located in an area.  This request query is not directed to the same query as Applicant’s claim wording and also address a specific type of application, “Smart Energy Thermostat applications,” rather than the much broader “any application that matches an application type of the application on the first MTC WTRU”.
As to the limitation, “generating (generate) a record associated with the application on the first MTC WTRU, wherein the generated record is based on … the information from the HSS that indicates that the first MTC WTRU is allowed to interact with the discover server,” the closest disclosure in Applicant’s specification appears to be at paragraph 0157 of the published application that discloses the HLR/HSS 1300 may create a Policy Record on the Discovery Server 1302 to allow only MTC WTRUs in the connected state to be discovered.
Although this paragraph discloses the Discovery Server generating a record, this record is not “associated the application on the first MTC WTRU”, but rather a policy record.  Additionally, the record is not based on “information from the HSS that indicates that the first MTC WTRU is allowed to interact with the discover server.”

Claims 2-4 and 6-8 are also rejected by virtue of their dependency on claims 1 and 5.
Potentially Allowable Subject Matter
Claims 1-8 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112(a).  It is noted that the limitations that make the 

The following is an Examiner’s statement of reasons for potential allowance: considering claims 1-8, the best prior art found during the prosecution of the present application, Kang et al. (U.S. Patent Application Publication No. 2012/0157050 A1), Heo et al. (U.S. Patent Application Publication No. 2013/0226998 A1), and Liao (U.S. Patent Application Publication No.  2012/0207094 A1), fails to disclose, teach, or suggest the limitations of a discovery server receiving information from a home subscriber server (HSS) about a first MTC WTRU and generating a record associated with an application on the first MTC WTRU, wherein the generated record is based on … the information from the HSS that indicates that the first MTC WTRU is allowed to interact with the discover server in combination with and in the context of all of the other limitations in claims 1-8.
Response to Arguments
Applicant's arguments filed 9/24/2021 with respect to claims 1-8 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.
Applicant’s arguments with respect to the new limitations being allowable over the prior have been considered but are moot in view of the new grounds of rejection (112(a)).
Applicant's arguments with respect to priority have been fully considered but they are not persuasive.
On page 5 in the Remarks, Applicant argues that paragraphs 0128-0134 of Application 14/410,666 provide support for receiving (receive) a request message querying whether any application that matches an application type of the application on the first MTC WTRU is located in an area.”
It appears that of these paragraphs, only 0131 and 0133 have any relevance to the claim wording.  Paragraphs 0131 and 0133 disclose an AS Smart Energy Application, which may be pre-provisioned with the address of the Discovery Server, may create a discovery query to find MTC WTRUs hosting Smart Energy Thermostat applications located in, for example, Philadelphia, Pa.  The Discovery Server may respond back with a list of MTC WTRUs hosting a Smart Energy Thermostat Application that are located in Philadelphia, Pa., and that are currently connected to the CN.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.